People v Reynolds (2018 NY Slip Op 06407)





People v Reynolds


2018 NY Slip Op 06407


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1032 KA 16-02096

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJEREMY J. REYNOLDS, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CAITLIN M. CONNELLY OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (SHIRLEY A. GORMAN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Genesee County Court (Michael F. Pietruszka, A.J.), rendered September 26, 2016. The judgment convicted defendant, upon his plea of guilty, of attempted robbery in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of attempted robbery in the second degree (Penal Law
§§ 110.00, 160.10), defendant contends that his waiver of the right to appeal is invalid. We reject that contention. The record establishes that the waiver was knowingly, intelligently, and voluntarily entered (see People v Wright, 158 AD3d 1068, 1069 [4th Dept 2018], lv denied 31 NY3d 1019 [2018]). Defendant's valid waiver of the right to appeal encompasses his challenge to the severity of the sentence (see People v Lopez, 6 NY3d 248, 255-256 [2006]).
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court